Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 9/21/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 14-20, 24-34 pending with claims 28-34 withdrawn from consideration due to a restriction requirement.
The declaration and amendments under 37 CFR 1.132 filed 1.132 is sufficient to overcome the rejection of claims based upon WO 607.
The declaration under 37 CFR 1.132 filed 1.132 is insufficient to overcome the rejection of claims based upon JP 090 as set forth in the last Office action because:  
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta 
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962)
Declarant’s state that the very low range of the aluminum or silver has a completely different function and is order of magnitude less than JP 090, specifically arguing that no amount of routine experimentation for wettability or melting point will lead to the low concentration range as claimed.  The examiner cannot locate factual support for this allegation and this is a mere conclusionary statement that lacks factual basis in the prior art.  
Declarant’s statements as it relates to the alcohol in the flux, stating JP 835 is tuned to accept that addition of alcohol and that one of ordinary skill in the art would have no ability to include alcohol in the different flux composition without impact to the homogeneity and properties of the flux.  This argument again is not supported by 
Declarant’s arguments as it relates to the unexpected superior properties are noted; however, the examiner notes that these allegations are not commensurate in scope with the claims as drafted nor are they supported by a sufficient factual evidence.  Specifically, these allegations are general allegations without factual support and therefore are mere spurious arguments and/or expert opinion as it relates to a legal conclusion without commensurate factual evidence.  Declarant’s broad claims are directed to any number of flux composition and not limited to specific compositions of alkali, alkali earth metal salt, aluminum salt or silver salt and it appears at best the declarant’s appear to be relying on a small example when arguing that the broadly drafted claims provide unexpected benefits (i.e. do all silver salts provide the alleged benefits, do all alcohols and in any amounts provide the alleged benefits, do all process condition provide the alleged results).
Declarant’s argue that the applicant has provided unpredictable features; however, the evidence as supplied does not support that these are unexpected and therefore this arguments is not persuasive.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Additionally, the mere recognition of .

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.
Arguments as it relates to the WO 607 reference are noted, this rejection is withdrawn in view of the amendments to the claims and arguments and therefore the arguments against those teachings are not addressed herein.
Applicant’s arguments as they related to JP 090 and JP 835 are noted and addressed above and in the prior art rejection that follows.  Specifically, as it relates to aluminum in the zinc bath, both JP 090 (0.001 mass% or more at paragraph bridging pages 4-5) and JP 835 (Example 2, including 5.2 wt% Al with Zn) individual disclose the aluminum in the galvanization bath that include both values within the claimed range as well as an overlapping range and thus the range as claimed would have been obvious as predictable.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.	Applicants argument as it relates to the concentration of aluminum chloride are noted, but not persuasive since the argument that the inclusion for wettability versus the precipitating 
Applicants argument that the inclusion provides a new function is noted, but the claims are not limited to this function nor is there a commensurate showing of evidence that this function is either unexpected or unpredictable and therefore these mere allegations are not supported by factual evidence.   Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Applicants have failed to establish that the wettability would not be expected to improve as a 
All other arguments not specifically addressed above are deemed not persuasive as mere attorney speculation or not supported by factual evidence and are therefore moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015045090A, hereafter JP 090 and JP05117835, hereafter JP 835.
Please note, all citations to JP 090 are to the English language machine translation.

JP 090 discloses degreasing, aqueous rinse, pickling, and then aqueous rinse, which reads on applicants claimed steps (a) to (d), see pages 4-6;   
then (e) flux treatment of the iron or steel component which has been previously pickled in method step (c) and optionally rinsed in method step (d), by means of a flux composition comprised in a flux bath (pages 2-4), wherein the flux bath comprises as ingredients: (i) zinc chloride, (ii) ammonium chloride, (iii) optionally at least one of an alkali metal or alkaline earth metal salt (sodium chloride, potassium chloride, magnesium chloride) (see pages 3-4).  JP 090 discloses a third chloride is added and also discloses using a plurality of third chlorides, including at least 1% magnesium chloride and one selected from the group that includes aluminum chloride (see page 4).  JP 090 discloses including aluminum chloride to improve the wettability of molten zinc on steel and lower the melting point of zinc.  Therefore using aluminum chloride would have been obvious as predictable to reap the benefits as outlined by JP 090.   
JP 090 discloses a third chloride, and while such disclosure includes tin chloride and nickel chloride, JP 090 discloses these as optional and therefore providing a flux composition a is free from lead chloride and nickel chloride would have been obvious as predictable to one of ordinary skill in the art at the time of the invention.    The bath is free from lead chloride, cobalt chloride, manganese chloride, bismuth chloride and antimony chloride because the reference 
As for the relative amounts, the prior art discloses ranges of components that overlap the ranges as claimed and therefore make obvious the claims as drafted (see page 3-4, disclosing 30 to 80 wt% zinc chloride, 15 to 16% ammonium chloride, 4 to 34% third chloride with atleast 1% magnesium chloride).  As for the aluminum chloride content, the examiner notes that the prior art does not explicitly disclose the amount of the additional chloride, but discloses a benefit of its inclusion (see above) and therefore determination of the appropriate amount would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  

then (g) hot-dip galvanization of the iron or steel component which has been previously subjected to the flux treatment in method step (e) and optionally dried in method step (f), in a galvanizing bath comprising an aluminum-containing zinc melt (see page 6, related to aluminum containing zinc) 
 	JP 090 discloses using a suitable carrier for the flux composition and discloses water (see entire reference); however, fails to disclose the flux comprising an alcohol-water mixture as claimed.  However, JP 835 discloses a flux composition for galvanizing and discloses including alcohols, such as methanol, ethanol and butanol, in the aqueous carrier (0007), provides the benefits of acceleration of the drying of the water on the surface (0007).  Therefore taking the references collectively, it would have been obvious to have modified WO 607 to include alcohol in the flux as WO 607 discloses using any known carrier and JP 835 discloses a carrier of water and alcohol provides predictable results.   
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).   
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
While the examiner maintains the predictability in the concentrations as now claimed, at the very least, the amount of these components is a result effective variables, as further evidenced by JP 090, each directly affecting the flux composition and the benefits associated with their inclusion and therefore it would have been obvious to one of ordinary skill in the art to determine the optimum amount of these components through routine experimentation to reap the benefits of their inclusion.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Specifically, as it relates to aluminum in the zinc bath, both JP 090 (0.001 mass% or more at paragraph bridging pages 4-5) and JP 835 (Example 2, including 5.2 wt% Al with Zn) individual disclose the aluminum in the galvanization bath that include both values within the claimed range as well as an overlapping range and thus the range as claimed would have been obvious as predictable.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Collection of prior art discloses the claimed components to provide a specific benefits for their inclusion and the flux composition is free from lead chloride and nickel chloride as discussed above.  The examiner notes the claims require the listed ingredients to add up to arbitrary 100% based on only those components and does not encompass the content of the other components, such as water or non-listed components.  The examiner notes the prior art discloses the listed components in the range as claimed and therefore makes obvious this claims.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  
At the very least, the amount of these components is taught to be result effective variables, each directly affecting the flux composition and the benefits associated with their inclusion and therefore it would have been obvious to one of ordinary skill in the art to determine the optimum amount of these components through routine experimentation to reap the benefits of their inclusion.  
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Claims 15-17:  The combination of JP 090 and JP 835 disclose the claimed components of the flux and while the prior art does not explicitly disclose the flux pH, the composition does 
Claim 18-19:  JP 835 discloses e.g. 5 to 100 g/L of alcohol, but also discloses the range of alcohol is not limited and the amount would directly affect the benefits of its inclusion.  Therefore, the alcohol content and thus the water to alcohol ratio, is a result effective variable and the determination of the appropriate and optimum amount of alcohol and water as the carrier would have been within the skill of one of ordinary skill in the art at the time of the invention through routine experimentation.
Claim 20:  JP 835 discloses including alcohols, such as methanol, ethanol and butanol, in the aqueous carrier (0007).
Claim 24:  JP 090 discloses aluminum chloride, AlCl3. 
Claim 25:  the claims require either an aluminum salt or silver salt and this claim does not require silver chloride to be present in the flux as it is merely an optional component and therefore the prior art reads on this claim as drafted. 
Claims 26-27:  JP 090 discloses potassium chloride, sodium chloride and magnesium chloride alone or together (see e.g. page 3).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 090 and JP 835 as applied above and further with WO 607.
. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 090 and JP 835 and further with CN 105648377, hereinafter CN 377.
Examiner maintains the position as set forth above and for the sake of compact prosecution proffers CN 377.   CN 377 discloses a flux composition includes AgCl so as to react with the iron and reduce the damage of the aluminum to the coating process without causing leakage plating (0024) and therefore taking the references collectively and all that is known to one of ordinary skill in the art, including AgCl in the flux would have been obvious to reap the benefits as outlined by CN 377.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718